DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-8, and 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the search of the prior art does not disclose or reasonable suggest that the metal contact comprises wherein the metal contact comprises an alloy selected from the group consisting of MgAI, MgTi, MgV and AIV, and the metal liner comprises a nitride of the alloy as required by amended independent claim 1.
Although the closes prior art, e.g. Wada (US 2008/008821), discloses that the wherein the metal contact comprises an alloy selected from the group consisting of, MgV and AIV (Fig.2E, numeral [0074]), Wada does not disclose or reasonably suggest that the metal liner comprises nitrides of these alloys as required by amended independent claim 1.
Claims 3-8, 10-15 are allowable due to their dependence on allowable claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Remarks filed 09/30/2021, with respect to claims have been fully considered and are persuasive.  The previous rejections of claims have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/Primary Examiner, Art Unit 2891